Order, Supreme Court, Bronx County (Stanley Green, J.), entered January 5, 2000, which denied plaintiffs motion to vacate the automatic dismissal of her action and restore it to the trial calendar, unanimously affirmed, without costs.
Although plaintiffs supporting affidavit adequately demonstrated the merit of her action, she nonetheless failed to satisfy all of the requisites for restoration pursuant to CPLR 3404, since she made no showing of (a) a reasonable excuse for her delay in prosecuting the action; (b) intent not to abandon the *170action; and (c) absence of prejudice to the opposing parties should this action, which arose in 1987, be restored (see, Todd Co. v Birnbaum, 182 AD2d 505, 506). Concur — Rosenberger, J. P., Andrias, Wallach, Rubin and Buckley, JJ.